Opinion issued July 6, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00798-CV
                           ———————————
          BRJ PAVING, INC. D/B/A BRJ ENTERPRISE, Appellant
                                       V.
      FOR THE FENCE OF IT, LLC D/B/A WACO FENCE, Appellee


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Case No. 2019-15295


                         MEMORANDUM OPINION

      Appellant, BRJ Paving, Inc., doing business as BRJ Enterprise, representing

that the parties have reached a settlement agreement resolving their underlying

dispute, has filed an unopposed motion to dismiss its appeal. The motion requests

that the parties bear their own appellate costs. See TEX. R. APP. P. 42.1(d). The
certificate of conference indicates counsel for appellee, For the Fence of It, LLC

doing business as Waco Fence, is unopposed to the motion. No cross appeal has

been filed, and no opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We direct the Clerk for this Court that costs are to be taxed

against the parties who incurred the same. See TEX. R. APP. P. 42.1(d). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         2